In the
    United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 07-1820
BOBBY MARVIN COLLINS,
                                         Petitioner-Appellant,
                               v.

CAROL HOLINKA, Warden, Federal Correctional
Institution at Oxford, Wisconsin,
                                    Respondent-Appellee.
                       ____________
          Appeal from the United States District Court
              for the Western District of Wisconsin.
        No. 07-C-130-C—Barbara B. Crabb, Chief Judge.
                         ____________
SUBMITTED AUGUST 21, 2007—DECIDED DECEMBER 6, 2007Œ
                    ____________


 Before EASTERBROOK, Chief Judge, and BAUER and
MANION, Circuit Judges.
  PER CURIAM. Bobby Collins, an inmate of the Federal
Correctional Institution in Oxford, Wisconsin, filed in
the Western District of Wisconsin a petition for a writ of
habeas corpus under 28 U.S.C. §2241. The district court
concluded that this petition should have been filed under
28 U.S.C. §2255, because it challenges the validity of
Collins’s conviction, and dismissed it (rather than transfer-


Œ
   The court initially released this disposition as a nonpreceden-
tial order but has decided to revise and reissue it as an opinion.
2                                              No. 07-1820

ring it to the District of Minnesota, the right venue
under §2255) because Collins has already filed and lost
under §2255.
  Two assumptions appear to lie behind this ruling. One
is that §2241 deals only with conditions of confinement
and cannot be used to contest a conviction’s validity. That
is incorrect; §2241 by its terms covers any claim for re-
lease by a person who contends that his custody violates
the Constitution or laws of the United States. Until 1948,
when §2255 was enacted, §2241 was the normal means
of obtaining collateral review of federal convictions.
Congress did not amend or repeal §2241 when §2255 was
enacted—though paragraph 5 of §2255 makes that sec-
tion the exclusive remedy unless “the remedy by motion
is inadequate or ineffective to test the legality of his
detention.”
  The district court’s other assumption is that the statu-
tory limits on the number of actions invoking §2255, and
the requirement of appellate approval for successive
motions, also apply to proceedings under §2241. That
assumption is inconsistent with Felker v. Turpin, 518 U.S.
651 (1996), which holds that changes made by the
Antiterrorism and Effective Death Penalty Act of 1996
do not apply to proceedings under §2241. See also, e.g.,
Valona v. United States, 138 F.3d 693 (7th Cir. 1998).
   This is a genuine proceeding under §2241. Collins is
in federal custody; the action was filed, against his custo-
dian, in the district of custody. It cannot be treated
as an action under §2255, because only the District of
Minnesota may entertain such an action. Moreover, both
the Supreme Court in Felker and this court in several
opinions have held that judges must respect the plain-
tiff ’s choice of statute to invoke—whether §2241, §2255, or
42 U.S.C. §1983—and give the action the treatment appro-
priate under that law. See, e.g., Copus v. Edgerton, 96
F.3d 1038 (7th Cir. 1996).
No. 07-1820                                                 3

  A motion in a criminal case—whether nominally under
Fed. R. Crim. P. 33, or bearing an ancient title such as
coram vobis or audita querela—may be treated as one
under §2255, because the caption on a document does not
matter. (Section 2255 itself authorizes motions in the
original criminal case.) See, e.g., Melton v. United States,
359 F.3d 855 (7th Cir. 2004). Castro v. United States, 540
U.S. 375 (2003), adds that before reclassifying a pro-
ceeding as one under §2255, the district judge first
must alert the prisoner to the consequences of this step
and give him an opportunity to withdraw the request. Cf.
Gonzalez v. Crosby, 545 U.S. 524 (2005) (motion nominally
under Fed. R. Civ. P. 60(b) in an action seeking col-
lateral relief may be treated as a successive request
for collateral relief if it directly challenges the validity
of the conviction or sentence). But §2241 and for that
matter §1983 authorize distinct forms of relief in specific
courts. Persons who initiate independent litigation are
entitled to have it resolved under the grant of authority
they choose to invoke.
   Collins contends that he is entitled to relief under §2241.
If, as seems likely, §2255 offered him one full and fair
opportunity to contest his conviction in Minnesota, then
the §2241 action must be dismissed under §2255 ¶5. But
if for some reason §2255 did not offer Collins an opportu-
nity to test the validity of his conviction, and he presents
a claim of actual innocence, then the district court must
entertain this §2241 action on the merits. Compare
In re Davenport, 147 F.3d 605 (7th Cir. 1998), with Taylor
v. Gilkey, 314 F.3d 832 (7th Cir. 2002).
                                  VACATED AND REMANDED
4                                         No. 07-1820

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—12-18-07